DETAILED ACTION
	This Office action is in response to the filing of this application on 04 November 2019.  Claims 1-19 are pending in this application.

This application is a national stage application under 35 USC 371 of PCT/US2018/030954 filed on 03 May 2018, which claims priority of  provisional application 62/502,117, filed on 05 May 2017.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 17 and 18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  It is unclear how the limitations recited in claims 17 .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Keite-Telgenbuscher et al., US 2017/0101556, cited on the Information Disclosure Statement (IDS) submitted on 19 March 2020.
Keite-Telgenbuscher et al. disclose a polymeric film 6a comprising: a first polymeric layer having two major surfaces (see Fig. 3), wherein the first polymeric layer 6a comprises:
1 (Paragraph [0055]); and
particles (domains) having a refractive index n2 uniformly dispersed within the first polymeric matrix; wherein the particles are present in an amount of less than 30 vol-%, based on the 10volume of the first polymeric layer, and have a particle size range of 400 nm to 3000 nm (Paragraph [0055]); and wherein n1 is different than n2 (see Paragraph [0055]);
wherein the polymeric film has:
15a visible light transmission of at least 85% (Paragraph [0062]); and
a bulk haze of 15% to 80% (Paragraph [0062]), see Fig. 3 and paragraphs [0047]-[0062], [0135]-[0139], and [0186] and claim 1.  
Keite-Telgenbuscher et al. fail to disclose that the polymeric film has a clarity of at least 80%.  However, since the lower the haze value, the higher the clarity of the film, it would have been obvious to the skilled artisan that the polymeric layer of Keite-Telgenbuscher et al. which has a haze value of more than 10% would have a high clarity.  
Keite-Telgenbuscher et al. disclose that the particles are included in the matrix in a weight fraction of not more than 10 wt % in the adhesive.  Admittedly, the present claims require the particles present in the polymeric matrix to be less than 30 vol-%.  However, the weight fraction of Keite-Telgenbuscher et al. is deemed to partially encompass the lower portion of Applicant’s claimed volume percent range.  In addition, the difference between the weight percent of Keite-Telgenbuscher et al and the claimed In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) 
With respect to claim 2, Keite-Telgenbuscher et al. disclose that the polymeric film 6a further comprises a second polymeric layer 6b disposed on one major surface of the first polymeric layer 61 (as shown in Fig. 3); wherein the second polymeric layer comprises a 20second polymeric matrix having a refractive index n3; wherein the first polymeric matrix and the second polymeric matrix are the same or different, see Fig. 3 and paragraph [0186]:  “FIG. 3 shows an alternative embodiment of an (opto)electronic arrangement 1. In contrast to the preceding embodiments, there are now two adhesive transfer tapes 6a, b, which in the present case are identical in form, but which may also be different.”
With respect to claim 3, Keite-Telgenbuscher et al. disclose that the second polymeric matrix comprises an adhesive matrix, see paragraph [0186]. 
With respect to claim 4, Keite-Telgenbuscher et al. disclose the first adhesive matrix is different than the second adhesive matrix, see paragraph [0086]: “FIG. 3 shows an alternative embodiment of an (opto)electronic arrangement 1. In contrast to the preceding embodiments, there are now two adhesive transfer tapes 6a, b, which in the present case are identical in form, but which may also be different.”
With respect to claim 5, Keite-Telgenbuscher et al. disclose that the matrix of the first polymeric layer 6a can be different than the matrix of the second polymeric layer 6b 1  could be within 0.2 units of n3-  
With respect to claim 6, Keite-Telgenbuscher et al. disclose that the second polymeric layer 6b can have a thickness of at least 25 microns, see paragraph [0190].  
With respect to claim 7, Keite-Telgenbuscher et al. disclose that the polymeric film of claim 2 is at least one adhesive matrix comprises an optically 35clear adhesive, see paragraphs [0162] and [0186].  
With respect to claim 8, Keite-Telgenbuscher et al. disclose that the particles (domains) have a particle size range of 700 nm to 2.0 microns, see the Abstract. 
With respect to claim 9, Keite-Telgenbuscher et al. disclose that the particles are included in the matrix in a weight fraction of not more than 10 wt % in the adhesive.  The weight fraction of Keite-Telgenbuscher et al. is deemed to partially encompass the lower portion of Applicant’s claimed volume percent range of at least 0.5 vol-%, and up to 25 vol-%, based on the total volume of the first polymeric layer, as required in dependent claim 9.  In addition, the difference between the weight percent of Keite-Telgenbuscher et al and the claimed volume percent is not deemed to support patentability of the instant claims, since in cases where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) 
With respect to claim 10, Keite-Telgenbuscher et al. disclose that the first polymeric layer has a thickness of at least 1010 microns and up to 100 microns, see paragraph [0190]. 

With respect to claim 12, Keite-Telgenbuscher et al. disclose that the particles comprise an organic polymeric material selected from a polydimethylsiloxane (PDMS), a polyurethane, a polymethyl methacrylate (PMMA), a polystyrene, or a combination thereof, see table 3. 
With respect to claim 13, Keite-Telgenbuscher et al.  disclose that the refractive index of the matrix n1 is greater than 1.45 and the refractive index of the particles n2 is less than 1.45, therefore, it would have been obvious to the skilled artisan that n1 could have been 0.01 to 0.5 units different than n2. 
With respect to claim 14, Keite-Telgenbuscher et al. disclose that the polyolefin-based polymer matrix comprises a tackified polyolefin elastomer, an olefin block copolymer, or an alpha-olefin copolymer, see paragraphs [0135], [0136], and [0154]. 
With respect to claim 15, Keite-Telgenbuscher et al. disclose that the first polymeric matrix comprises 25polyisobutylene, see paragraph [0135]-[0136], [0154], and [0216]-[0221].  
With respect to claim 16, Keite-Telgenbuscher et al. disclose a display device comprising: an organic light emitting diode panel (see paragraphs [0003]-[0007] having a multi-layer construction comprising one or more adhesive films (see Figs. 2 and 3); and 30a polymeric film of claim 1 incorporated within the multi-layer construction of the organic light emitting diode panel; wherein the polymeric film comprises at least one adhesive matrix, see the Abstract and paragraph [0046]. 
o) that is at least 5% better than an off-axis color shift compared to a display device that includes a non-diffusive 35optically clear adhesive in place of the polymeric film.
With respect to claim 18, Keite-Telgenbuscher et al. disclose a display device with an adhesive polymer layer that satisfies the limitations of independent claim 1, therefore, the display device of Keite-Telgenbuscher et al. would necessarily possess the claimed characteristic of dependent claim 18, that is, the display device would necessarily have an off-axis color shift (0-60o) that is at least 5% better than an off-axis color shift compared to a display device that includes a non-diffusive optically clear adhesive in place of the polymeric film. 
With respect to claim 19, Keite-Telgenbuscher et al. disclose that the display device can be 5flexible or rigid, see paragraphs [0003]-[0007].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited references disclose various display devices having polymeric layers.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-8454.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 







MARY A. WILCZEWSKI
Primary Examiner
Art Unit 2822



/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822